                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

JASON HENRY DURAN                                                           PLAINTIFF

V.                            CASE NO. 3:19-CV-290-BSM

KIM JOHNSON, et al.                                                      DEFENDANTS


                                        ORDER

      After careful review of the record, United States Magistrate Judge Joe Volpe’s

recommended disposition [Doc. No. 19] is adopted, and the complaint [Doc. No. 2] is

dismissed without prejudice for failure to prosecute, see Local Rule 5.5(c)(2). The motion

to dismiss of Terrin Huggins and Kim Johnson [Doc. No. 10] is denied as moot, and Judge

Volpe’s partial recommended dispositions [Doc. Nos. 5, 16] are rejected as moot. It is

certified that an in forma pauperis appeal would not be taken in good faith. See 28 U.S.C.

§ 1915(a)(3).

       IT IS SO ORDERED, this 25th day of March, 2020.



                                                  ________________________________
                                                  __
                                                   _____________
                                                               ___
                                                                 _____
                                                                     ________
                                                                            __
                                                  UNITED STATES DISTRICT JUDGE
